Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on March 22, 2021. Claims 1-3 are pending and presented for examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the mobile communication device accepts a frame advance request or a frame return request from the user…” in lines 3-4 of the claim which renders the claim indefinite because it is unclear what is the intended meaning of “frame advance” and “frame return” pertains to. Appropriate corrections or clarifications are required where applicable. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ortiz, US-PGPub. No. 2013/0088494. 
As per claim 1, Ortiz teaches a congestion confirmation system comprising: 
mobile communication devices each of which is provided with a communication capability of accessing the Internet and a detection capability of detecting current location information (Fig. 1, Paragraph(s) [0019]; providing a visual representation of user activity in a given location or area through GPS-enabled electronic devices, such as cell phones, automobile navigation systems, and handheld personal navigation systems, among others. Ortiz further describes in Paragraph [0026] system 100 as shown on Fig. 1 includes a communication device 120, such as a wireless network interface card to provide access to a network); and 
a congestion confirmation server connected to the Internet and provided with a list of a plurality of congestion confirmation areas in which congestion is to be confirmed are stored and a database in which the current location information of the communication devices is stored (Paragraph(s) [0035]; pulses have different sizes that may represent a number of subscribers to the software application, cell phone users, or any other suitable grouping of individuals from which data may be collected and shared. In addition, Ortiz discloses in Paragraph [0051] server-side pulse application may collect and manage pulse data from a plurality of users. The server-side pulse application may receive notifications from users' cell phones when they enter or leave a pulse location, when they make a post, etc.), 

wherein receiving the current location information from the mobile communication device, the congestion confirmation server stores the current location information in the database in association with a current time (Paragraph(s) [0037], [0055]), 
wherein the mobile communication device sends a congestion confirmation request designating one of the congestion confirmation areas (Paragraph(s) [0053], [0058]), 
wherein in response to the congestion confirmation request designating one of the congestion confirmation areas, the congestion confirmation server refers to the database and transmits the location information of mobile communication devices currently located in the congestion confirmation area designated by the congestion confirmation request (Paragraph(s) [0051], [0056]; the server-side pulse application may further send notifications and data to users' cell phones periodically, based on certain triggers (such as a user's cell phone indicating that it has entered a certain pulse location), at the request of a user's cell phone, or at any other time by any other suitable mechanism), and 
wherein receiving the location information of the mobile communication devices in the designated congestion confirmation area, the mobile communication device which has sent the congestion confirmation request displays a map of the designated congestion confirmation area, and indicates the locations of the mobile communication devices in the map on the basis of the location information as received (Paragraph(s) [0039-0040], [0058]; users may access and view a map containing their location that shows nearby pulses, such as the map illustrated in FIG. 2).
As per claim 2, Ortiz teaches the congestion confirmation system of claim 1
 wherein the mobile communication device sends a congestion confirmation request designating one of the congestion confirmation areas and a specific time (Paragraph(s) [0053-0054], [0056]), 
wherein in response to the congestion confirmation request designating one of the congestion confirmation areas and the specific time, the congestion confirmation server refers to the database and transmits the location information of mobile communication devices located in the congestion confirmation 
wherein receiving the location information of the mobile communication devices in the designated congestion confirmation area at the specific time, the mobile communication device which has sent the congestion confirmation request displays a map of the designated congestion confirmation area, and indicates the locations of the mobile communication devices in the map on the basis of the location information as received (Paragraph(s) [0039-0040], [0058]).
As per claim 3, Ortiz teaches the congestion confirmation system of claim 2 
wherein, while the locations of the mobile communication devices at a specific time are indicated in the map of the designated congestion confirmation area, the mobile communication device accepts a frame advance request or a frame return request from the user, and transmits the request to the congestion confirmation server together with the information indicative of the designated congestion confirmation area (Paragraph(s) [0039], [0054], [0058]), 
wherein, in response to the frame advance request, the congestion confirmation server refers to the database and transmits the location information of mobile communication devices located in the designated congestion confirmation area a predetermined time period after the specific time to the mobile communication device which has sent the frame advance request (Paragraph(s) [0035], [0054], [0056]),  
wherein receiving the location information a predetermined time period after the specific time, the mobile communication device which has sent the frame advance request indicates, in the map, the locations of the mobile communication devices a predetermined time period after the specific time (Paragraph(s) [0039-0040], [0057]), 
wherein, in response to the frame return request, the congestion confirmation server refers to the database and transmits the location information of mobile communication devices located in the designated congestion confirmation area a predetermined time period before the specific time to the mobile communication device which has sent the frame return request (Paragraph(s) [0054], [0056]), and 
wherein receiving the location information a predetermined time period before the specific time, the mobile communication device which has sent the frame return request indicates, in the map, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454